DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Response to Amendment
In an amendment filed 03/23/2022, claims 1 and 10 have been amended, and claims 4, 6-7, 13, 15-16 and 22 have been cancelled. Currently, claims 1-3, 5, 8-12, 14, and 17-21 are pending.

Allowable Subject Matter
Claims 1-3, 5, 8-12, 14 and 17-21 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The present invention is HMD structure and its corresponding display module structure
Independent claim 1 distinctly features: 	
	“a first substrate provided with a plurality of pixels having an organic light emitting device emitting light; a second substrate including one surface on which an engraved pattern is provided, the engraved pattern including a plurality of pointed protrusions each having a tapered point projecting away from the plurality of pixels; a lens layer filled into the engraved pattern of the second substrate; a black matrix between the first substrate and the second substrate; and an opening area uncovered by the black matrix, wherein the lens layer includes a plurality of lenses corresponding to each of the plurality of pixels and projecting toward the plurality of pixels and the engraved pattern of the second substrate, wherein each of the plurality of lenses includes a unitary planar part overlapping with a center of the corresponding pixel, and a curvature part formed in a curved shape extended from an end of the unitary planar part to overlap an area between the plurality of pixels, wherein an entire width of the unitary planar part is greater than a width of the entire curvature part, wherein an entirety of the unitary planar part overlaps with a majority or more of a corresponding pixel among the plurality of pixels, wherein the unitary planar part overlaps with portions of the black matrix disposed on opposite sides of the corresponding pixel in a vertical direction relative to the first substrate, wherein each of the plurality of pointed protrusion extends into the lens layer in an area between adjacent lenses among the plurality of lenses, and each of the portions of the black matrix is disposed between one of the plurality of pointed protrusions and the first substrate, wherein the portions of the black matrix overlap the unitary planar part in the thickness direction of the first substrate, wherein the opening area is disposed between the organic light emitting device and the lens layer, wherein the lens layer is in direct contact with the one surface of the second substrate, and wherein the black matrix is in direct contact with the other surface of the second substrate that is opposite to the one surface of the second substrate”
Independent claim 10 distinctly features:
“an eyepiece lens; and a display module providing an image to the eyepiece lens, wherein the display module comprises: a first substrate provided with a plurality of pixels having an organic light emitting device emitting light; a second substrate including one surface on which an engraved pattern is provided, the engraved pattern including a plurality of pointed protrusions each having a tapered point projecting away from the plurality of pixels; a lens layer filled into the engraved pattern of the second substrate; a black matrix between the first substrate and the second substrate; and an opening area uncovered by the black matrix, wherein the lens layer includes a plurality of lenses corresponding to each of the plurality of pixels and projecting toward the plurality of pixels and the engraved pattern of the second substrate, wherein each of the plurality of lenses includes a unitary planar part overlapping with a center of the corresponding pixel, and a curvature part formed in a curved shape extended from an end of the unitary planar part to overlap an area between the plurality of pixels, wherein an entire width of the unitary planar part is greater than a width of the entire curvature part, wherein an entirety of the unitary planar part overlaps with a majority or more of a corresponding pixel among the plurality of pixels, wherein the unitary planar part overlaps with portions of the black matrix disposed on opposite sides of the corresponding pixel in a vertical direction relative to the first substrate, wherein each of the plurality of pointed protrusion extends into the lens layer in an area between adjacent lenses among the plurality of lenses, and each of the portions of the black matrix is disposed between one of the plurality of pointed protrusions and the first substrate, wherein the portions of the black matrix overlap the unitary planar part in the thickness direction of the first substrate, wherein the opening area is disposed between the organic light emitting device and the lens layer, wherein the lens layer is in direct contact with the one surface of the second substrate, and wherein the black matrix is in direct contact with the other surface of the second substrate that is opposite to the one surface of the second substrate”
The closest prior arts Choi et al. (US 20140339509 A1) discloses display module arrangement as shown in Fig. 4 and paragraphs 58-60 and 75-80, Kim et al. (US 20090015751 A1) teaches black matrix used in a display as shown Fig. 1 and paragraphs 17-24, and Lyons (US 20150234189 A1) discloses HMD structure as shown in Figures 1, 4 and 5, and paragraphs 76-86.
However it either singularly or in combination, fail to fully anticipate or render the above underlined limitations obvious which shows a specific display structure for use in a HMD.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANG LIN whose telephone number is (571)270-7596.  The examiner can normally be reached on Monday-Friday, 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghe Ghebretinsae can be reached on (571)272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HANG LIN/Primary Examiner, Art Unit 2626